


NORTHERN TIER ENERGY LP
2012 LONG TERM INCENTIVE PLAN

RESTRICTED UNIT AGREEMENT

(Time-Based)
Executive:
David L. Lamp
Date of Grant:
March 1, 2014
Number of Restricted Units:
400,000

This Restricted Unit Agreement (this “Agreement”) is made as of the date written
above (the “Date of Grant”) between Northern Tier Energy LP, a Delaware limited
partnership (the “Partnership”), and David L. Lamp (“Executive”) pursuant to the
terms and conditions of the Northern Tier Energy LP 2012 Long Term Incentive
Plan (the “Plan”). Executive acknowledges receipt of a copy of the Plan, and
agrees that the terms and provisions of the Plan, including any future
amendments thereto, shall be deemed a part of this Agreement as if fully set
forth herein. Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan, unless the
context requires otherwise.
WHEREAS, the Partnership, acting through the Board, has adopted the Plan to,
among other things, attract, retain and motivate certain employees, executives
and directors of the Partnership, the General Partner, Northern Tier Energy LLC,
a Delaware limited liability company (“NTE”), and their respective Affiliates
(each, a “Company Entity” and, collectively, the “Company Entities”); and
WHEREAS, the Partnership desires to grant to Executive on the terms and
conditions set forth herein and in the Plan, and Executive desires to accept on
such terms and conditions, the number of Restricted Units set forth herein.
NOW, THEREFORE, in consideration of Executive’s agreement to provide or to
continue providing services for the benefit of the Company Entities, the
Partnership and Executive agree as follows:
1.Grant of Restricted Units. The Partnership hereby grants to Executive,
effective as of the Date of Grant, the number of Restricted Units written above,
subject to all of the terms and conditions set forth in the Plan and in this
Agreement (the “Restricted Units”).
2.    Forfeiture Restrictions. The Restricted Units may not be sold, assigned,
pledged, exchanged, hypothecated, or otherwise transferred, encumbered, or
disposed of to the extent then subject to the Forfeiture Restrictions (as
defined below). The prohibition against transfer and the obligation to forfeit
the Restricted Units to the Partnership upon termination of employment are
referred to herein as the “Forfeiture Restrictions”.
3.    Rights of Executive. The Restricted Units shall be evidenced either
(%2) by certificates issued in Executive’s name that are retained by the
Partnership until the Restricted Units



#85498085v13

--------------------------------------------------------------------------------




are no longer subject to the Forfeiture Restrictions or are forfeited or (%2) in
book entry form by the Partnership’s transfer agent with a notation that they
are subject to restrictions. Notwithstanding the foregoing, Executive shall have
all voting rights, if any, with respect to the Restricted Units and the right to
receive any Unit Distribution Rights thereon. Any Unit Distribution Rights
payments will be made subject to the same forfeiture and other restrictions as
the underlying Restricted Unit, and if restricted, such distributions shall be
held, without interest, until the Restricted Unit vests or is forfeited with the
Unit Distribution Rights being paid or forfeited at the same time, as the case
may be. No interest will accrue on any Unit Distribution Rights between the
issuance of the distribution to Unit holders generally and the settlement of the
Unit Distribution Right. Notwithstanding the preceding provisions of this
Section 3, the Restricted Units shall be subject to all of the restrictions
described herein and in the Plan, including, without limitation, the Forfeiture
Restrictions.
4.    Vesting of Restricted Units. Except as otherwise provided in this
Agreement, the Restricted Units shall vest in accordance with the vesting
schedule set forth in the following table, provided that Executive remains
continuously employed by a Company Entity and complies with the covenants set
forth in Section 8 from the Date of Grant through each vesting date set forth
below (each, a “Vesting Date”):
Vesting Dates
Cumulative Vested Percentage
Date of Grant
331/3%
December 31, 2015
662/3%
December 31, 2016
100%

If, on any Vesting Date, the application of the vesting schedule set forth above
results in a fractional Restricted Unit becoming vested, the number of
Restricted Units vesting on such date shall be rounded up to the next whole
number of Restricted Units. Restricted Units that have become vested pursuant to
the schedule above are referred to herein as “Vested Units”.
5.    Termination and Change in Control.
(a)    Voluntary Termination and Termination for Cause. In the event that
Executive’s employment with the Company Entities is (%3) voluntarily terminated
by Executive (other than for Good Reason (as defined below)), or (%3) terminated
by any of the Company Entities for Cause (as defined below), in either case,
prior to the time that the Restricted Units have become Vested Units, any
unvested Restricted Unit shall be forfeited immediately without consideration.
(b)    Termination of Employment due to Death, Disability, without Cause or for
Good Reason. In the event that Executive’s employment with the Company Entities
is terminated after December 31, 2014 due to (%3) Executive’s death or
Disability (as defined below), (%3) termination by any of the Company Entities
without Cause or (%3) termination by Executive for Good Reason, in each case,
prior to the time that the Restricted Units have become Vested Units, subject to
Executive’s continued compliance with the covenants set forth in Section 8 and
Executive’s execution and delivery of a timely and effective release

2
#85498085v13

--------------------------------------------------------------------------------




of claims in a form provided by the Partnership, the tranche of Restricted Units
that would have become Vested Units upon the Vesting Date that immediately
follows the date of Executive’s termination of employment will be immediately
accelerated and become Vested Units.
(c)    Termination of Employment in Connection with a Change of Control. In the
event that Executive’s employment with the Company Entities is terminated by the
Company Entities without Cause or by Executive for Good Reason, in either case,
within the 24-month period immediately following the consummation of a Change in
Control, subject to Executive’s continued compliance with the covenants set
forth in Section 8 and Executive’s execution and delivery of a timely and
effective release of claims, in a form provided by the Partnership, unvested
Restricted Units shall immediately be accelerated and become Vested Units.
(d)    Definitions. For purposes of this Section 5, the terms “Cause”, “Change
in Control”, “Disability” and “Good Reason” shall have the meanings assigned to
such terms in the Change in Control Agreement, dated ____________, 2014, between
NTE and Executive (the “Individual Agreement”).
6.    Transferability and Assignment. This Agreement and the Restricted Units
granted hereunder shall not be transferable by Executive other than by will or
the laws of descent and distribution. Any purported transfer, assignment,
alienation, pledge, hypothecation, attachment, sale, transfer or encumbrance
shall be null, void and unenforceable against the Company Entities.
7.    Delivery and Status of Units and Unit Distribution Rights. Promptly
following the expiration of the restrictions on the Restricted Units as
contemplated by this Agreement, subject to the remainder of this Section 7, the
Partnership shall cause to be issued and delivered to Executive the number of
Vested Units as to which all restrictions have lapsed, free of any restrictive
legend relating to the lapsed restrictions, and shall pay to Executive any
previously unpaid Unit Distribution Rights, if any, with respect to such
delivered Units. Executive agrees that any Vested Units that he acquires upon
vesting of the Restricted Units will not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws, the Plan or the rules, regulations and other requirements of
the SEC and any stock exchange upon which the Units are then listed. Executive
also agrees that (%2) any certificates representing the Units acquired under
this award may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws, (%2) the Partnership
may refuse to register the transfer of the Units acquired under this award with
the Partnership’s transfer agent if such proposed transfer would, in the opinion
of counsel satisfactory to the Partnership, constitute a violation of any
applicable securities law, and (%2) the Partnership may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Units to be acquired under this award. In addition to the terms and
conditions provided herein, the Partnership may require that Executive make such
covenants, agreements, and representations as the Committee, in its sole
discretion, deems advisable in order to comply with any such laws, rules,
regulations, or requirements.

3
#85498085v13

--------------------------------------------------------------------------------




8.    Restrictive Covenants.
(a)    Nondisparagement. Executive agrees that at no time during Executive’s
employment with the Company Entities or thereafter shall Executive make, or
cause or assist any other person or entity to make, any statement or other
communication to any third party, reporter, author, producer or similar person
or entity or to any general public media in any form (including, without
limitation, books, articles or writings of any other kind, as well as film,
videotape, audio tape, computer/internet format or any other medium) that
impugns or attacks, or is otherwise critical of, the reputation, business or
character of the Company Entities or any of their respective directors,
officers, shareholders, unitholders, limited partners or employees.
(b)    Nondisclosure of Confidential Information. Executive agrees that at no
time during Executive’s employment with the Company Entities or thereafter shall
Executive disclose to any other person (except as required by applicable law or
regulation or in connection with the reasonable performance of Executive’s
duties and responsibilities to the Company Entities), or use for Executive’s own
benefit or gain, any Confidential Information. For purposes hereof,
“Confidential Information” shall mean information (in whatever form) of the
Partnership or any other Company Entity that is generally not known to the
public and that is not publicly available and is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy, including, without
limitation, trade secrets or proprietary information, financial information,
operating budgets, strategic plans, research methods, personnel data, or
projects or plans, in each case, received by Executive in the course of
Executive’s employment with the Company Entities or obtained by Executive
incident to Executive’s employment with the Company Entities. Notwithstanding
the preceding, the term “Confidential Information” shall not include any
information that is or becomes available from public sources or in the public
domain, through no fault of Executive, received at any time from any third party
without breach of a non-disclosure obligation to the Company Entities, readily
discernible from publicly-available products or literature, or approved for
disclosure by prior written permission of the Board or that was within
Executive’s possession prior to the date hereof.
(c)    Non-Solicitation. During Executive’s employment with the Company Entities
and during the 12-month period immediately following the Termination Date,
Executive will not, directly or indirectly, whether as an owner, partner,
shareholder, unitholder, limited partner, consultant, agent, employee,
co-venturer or otherwise, or through any other “person” (which, for purposes of
this Section 8(c), shall mean an individual, a corporation, a partnership, an
association, a joint-stock company, a trust, any unincorporated organization, or
a government or political subdivision thereof), hire or attempt to hire any
employee of a Company Entity or any person who was an employee of any Company
Entity at any time during the 12-month period immediately prior to the
Termination Date (together the “Covered Employees”), assist in such hiring by
any other person, encourage any such Covered Employee to terminate his or her
relationship with the Company Entities; provided, however, that the foregoing
provision shall not prohibit (i) Executive from soliciting for employment or
hiring any Covered Employee whose employment with the Company Entities

4
#85498085v13

--------------------------------------------------------------------------------




has been terminated by the Company Entities without cause or (ii) solicitations
made by Executive to the public or to employees in any or all of the refining,
terminaling, pipeline transportation or retail marketing segments of the
petroleum refining and marketing industry generally and not specifically to
Covered Employees. “Termination Date” shall have the meaning assigned to such
term in the Individual Agreement.
(d)    The parties agree that any breach of the covenants contained in or
incorporated by reference into this Section 8 would irreparably injure the
Company Entities. Accordingly, Executive agrees that, the Company Entities may,
in addition to pursuing any other remedies they may have in law or in equity,
obtain an injunction against Executive from any court having jurisdiction over
the matter restraining any further violation of this Agreement by Executive.
(e)    Executive agrees that, in the event of a breach of the covenants
contained in this Section 8 by Executive following Executive’s termination of
employment that Executive has failed to cure (if susceptible to cure) to the
Partnership’s satisfaction within 30 days following the date on which Executive
receives written notice of such breach from the Partnership, the Partnership
may, in addition to pursuing any other remedies it may have in law or in equity,
not vest the Restricted Units and cause them to be forfeited immediately without
consideration.
9.    Tax Withholding. The Company Entities shall have the authority and the
right to deduct or withhold, or to require Executive to remit to a Company
Entity, an amount sufficient to satisfy all applicable federal, state and local
taxes (including Executive’s employment tax obligations) required by law to be
withheld with respect to any taxable event arising in connection with the
Restricted Units and the Unit Distribution Rights thereon. In satisfaction of
the foregoing requirement, unless either (%2) other arrangements have been made
that are acceptable to the applicable Company Entity or (%2) with the consent of
the Board or a committee of the Board that is composed solely of two or more
“Non-Employee Directors” within the meaning of Rule 16b-3, Executive shall
surrender the number of Units otherwise issuable to him having a fair market
value equal to the sums required to be withheld by the applicable Company
Entity. In the event that Units that would otherwise be issued in respect of the
Restricted Units are surrendered to satisfy such withholding obligations, the
number of Units that shall be so surrendered shall be limited to the number of
Units that have a Fair Market Value on the date of such surrender equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.
10.    General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and all
decisions of a majority of the Committee with respect thereto and this Agreement
shall be final and binding upon Executive and the Partnership. In the event of
any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of the Plan shall control.

5
#85498085v13

--------------------------------------------------------------------------------




(b)    No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving Executive the right to be retained in the employ or service
of the Company Entities. Furthermore, the Company Entities may at any time
dismiss Executive from employment free from any liability or any claim under the
Plan or this Agreement, unless otherwise expressly provided in the Plan, this
Agreement or other written agreement.
(c)    Tax Consultation. None of the Board, the Committee or the Company
Entities has made any warranty or representation to Executive with respect to
the income tax consequences of the grant or vesting of the Restricted Units or
the transactions contemplated by this Agreement, and Executive represents that
he is in no manner relying on such entities or any of their respective managers,
directors, officers, employees or authorized representatives (including
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences. Executive represents that he has consulted with any tax
consultants that Executive deems advisable in connection with the Restricted
Units. Executive may, at Executive’s discretion, make a tax election pursuant to
Section 83(b) of the Code in connection with the grant of this Award (the
“Section 83(b) Election”), and a form of a Section 83(b) Election has been
attached to this Agreement as Exhibit A for Executive’s convenience. Executive
acknowledges that the filing of a Section 83(b) Election is extremely time
sensitive and, if Executive decides to make such an election, such election must
be filed with the Service Center of the Internal Revenue Service where Executive
files his Internal Revenue Service tax returns WITHIN 30 DAYS OF THE Date of
Grant. In the event that Executive makes a Section 83(b) Election, Executive
shall promptly provide a copy of the Section 83(b) Election form to the
Partnership. Executive further agrees to indemnify and hold each Company Entity
harmless for any damages, costs, expenses, taxes, judgments or other actions or
amounts resulting from the for any actions or inactions of Executive with
respect to the tax consequences of the Restricted Units.
(d)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(e)    Successors. This Agreement shall be binding upon Executive, Executive’s
legal representatives, heirs, legatees and distributees, and upon the
Partnership, its successors and assigns.
(f)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g)    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

6
#85498085v13

--------------------------------------------------------------------------------




(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original, but both of which when taken together shall
constitute one agreement.
(i)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(j)    Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(k)    Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee (i) to the extent permitted by
the Plan, (ii) to the extent necessary to comply with applicable laws and
regulations or to conform the provisions of this Agreement to any changes
thereto or (iii) to settle the Restricted Units pursuant to all applicable
provisions of the Plan. Except as provided in the preceding sentence, this
Agreement cannot be modified, altered or amended in any way that is adverse to
Executive except by a written agreement signed by both the Partnership and
Executive.
(l)    Insider Trading Policy. The terms of the Partnership’s insider trading
policy with respect to Units are incorporated herein by reference.
(m)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Company Entities to the extent necessary to
comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.
(n)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, Executive agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Partnership may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership. Electronic delivery may be via a Partnership
electronic mail system or by reference to a location on a Partnership intranet
to which Executive has access. Executive hereby consents to any and all
procedures the Partnership has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Partnership may be required to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.
11.    Dispute Resolution. Any dispute, controversy or claim arising out of or
in relation to or connection to this Agreement, including without limitation any
dispute as to the

7
#85498085v13

--------------------------------------------------------------------------------




construction, validity, interpretation, enforceability or breach of this
Agreement, shall be exclusively and finally settled by arbitration, and any
party may submit such dispute, controversy or claim to arbitration.
(a)    Arbitrators. The arbitration shall be heard and determined by one
arbitrator, who shall be impartial and who shall be selected by mutual agreement
of the parties; provided, however, that if the dispute involves more than
$1,000,000, then the arbitration shall be heard and determined by three
arbitrators. If three arbitrators are necessary as provided above, then (i) each
side shall appoint an arbitrator of its choice within 30 days of the submission
of a notice of arbitration and (ii) the party-appointed arbitrators shall in
turn appoint a presiding arbitrator of the tribunal within 30 days following the
appointment of the last party-appointed arbitrator. If (x) the parties cannot
agree on the sole arbitrator, (y) one party refuses to appoint its
party-appointed arbitrator within said 30-day period or (z) the party-appointed
arbitrators cannot reach agreement on a presiding arbitrator of the tribunal,
then the appointing authority for the implementation of such procedure shall be
the United States District Judge having jurisdiction over this matter, who shall
appoint an independent arbitrator who does not have any financial interest in
the dispute, controversy or claim. If the United States District Judge having
jurisdiction over this matter refuses or fails to act as the appointing
authority within 90 days after being requested to do so, then the appointing
authority shall be the Chief Executive Officer of Judicial Arbitration and
Mediation Services (“JAMS”), who shall appoint an independent arbitrator who
does not have any financial interest in the dispute, controversy or claim. All
decisions and awards by the arbitration tribunal shall be made by majority vote.
(b)    Proceedings. Unless otherwise expressly agreed in writing by the parties
to the arbitration proceedings
(i)    The arbitration proceedings shall be held in Tempe, Arizona, at a site
chosen by mutual agreement of the parties, or if the parties cannot reach
agreement on a location within 30 days of the appointment of the last
arbitrator, then at a site chosen by the arbitrators;
(ii)    The arbitrators shall be and remain at all times wholly independent and
impartial;
(iii)    The arbitration proceedings shall be conducted in accordance with the
Rules of Practice and Procedure of JAMS, as amended from time to time;
(iv)    Any procedural issues not determined under the arbitral rules selected
pursuant to Section 11(b)(iii) above shall be determined by the law of the place
of arbitration, other than those laws which would refer the matter to another
jurisdiction;
(v)    The costs of the arbitration proceedings (including attorneys’ fees and
costs) shall be borne in the manner determined by the arbitrators;

8
#85498085v13

--------------------------------------------------------------------------------




(vi)    The decision of the arbitrators shall be reduced to writing; final and
binding without the right of appeal; the sole and exclusive remedy regarding any
claims, counterclaims, issues or accounting presented to the arbitrators; made
and promptly paid in United States dollars free of any deduction or offset; and
any costs or fees incident to enforcing the award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement; and
(vii)    Judgment upon the award may be entered in any court having jurisdiction
over the person or the assets of the party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.


[Remainder of page intentionally left blank; signature page to follow.]

9
#85498085v13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Partnership has caused this Agreement to be executed by
its duly authorized officer and Executive has executed this Agreement as of the
day and year first above written.
NORTHERN TIER ENERGY LP
By: Northern Tier Energy GP LLC, its general partner
By:
 
 
Name: Scott D. Weaver
 
Title: Interim Vice President - Administration



EXECUTIVE
 
 
 
David L. Lamp









Exhibit A
Section 83(b) Election Form
Directions:
1.
Fill in any omitted information on this election form.

2.
Sign and date the form and return one copy electronically to the Secretary of
the General Partner.

3.
Mail a copy of the form to the Service Center where you file your Internal
Revenue Service tax returns WITHIN 30 DAYS OF THE RECEIPT of the property.

4.
Attach one copy of the form to your income tax return for the calendar year
2014.



Election to Include in
Taxable Income in Year of Transfer Pursuant
to Section 83(b) of the Internal Revenue Code
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.
The name, address and taxpayer identification number of the undersigned are:

Name: David L. Lamp
Address:
Taxpayer Identification Number: ___________________________
2.
Description of the property with respect to which the election is being made:

Restricted common units (“Restricted Units”) of Northern Tier Energy LP (the
“Company”)
3.
The date on which the property was transferred is _____, 2014.

The taxable year to which this election relates is calendar year 2014.
4.
Nature of the restrictions to which the property is subject:

The Restricted Units issued to the taxpayer are currently subject to a risk of
forfeiture. This risk of forfeiture will lapse in accordance with the applicable
vesting schedule and subject to any additional forfeiture or acceleration
provisions associated with the Restricted Units.
5.
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) of the
property with respect to which this election is being made is $_______________.

6.
The amount paid by the taxpayer for said property is $0.

7.
A copy of this statement has been furnished to the Company as provided in
Treasury Regulation Section 1.83-2(d).

Date: ____________, 2014
 
 
 
 
David L. Lamp
 
 
 
Date: ____________, 2014
 
 
 
 
Taxpayer’s Spouse




10
#85498085v13